

117 HR 4279 IH: Health Career Advancement and Remuneration Exclusion for Training Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4279IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Panetta introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo improve training requirements for health profession opportunity grant programs and exclude assistance provided by those programs from income tax, and for other purposes.1.Short titleThis Act may be cited as the Health Career Advancement and Remuneration Exclusion for Training Act or the Health CARE Training Act.2.Training requirement for health profession opportunity grant participants(a)In generalSection 2008(a)(2) of the Social Security Act (42 U.S.C. 1397g(a)(2)) is amended by adding at the end the following:(D)TrainingA demonstration project conducted by an eligible entity awarded a grant under this subsection shall provide to an eligible individual participating in the project who is being trained to qualify for a recognized post-secondary credential (including an industry-recognized credential, and a certificate awarded by a local workforce development board established under section 107 of the Workforce Innovation and Opportunity Act) which is awarded in recognition of attainment of measurable technical or occupational skills necessary to gain employment or advance within an occupation, a number of hours of such training that is not less than—(i)the number of hours of training required for certification of that level of skill by the State in which the project is conducted; or(ii)if there is no such requirement, such number of hours of training as the Secretary finds is necessary to achieve that skill level..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2021.3.Exclusion of assistance provided under a health professions workforce demonstration project from Federal income tax(a)In generalSection 2008(a)(2)(A)(ii) of the Social Security Act (42 U.S.C. 1397g(a)(2)(A)(ii)) is amended to read as follows:(ii)Income disregardAmounts paid to an eligible individual as a cash stipend or as emergency assistance under a project for which a grant is made under this section shall not be considered income for any purpose under the Internal Revenue Code of 1986, and an entity making such a payment shall not be required to submit an information return under subtitle F of such Code with respect to the payment..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to amounts paid on or after October 1, 2021.